Exhibit 10.1

FOX PAINE & COMPANY, LLC

2105 Woodside Rd., Suite D

Woodside, California 94062

October 31, 2013

Global Indemnity (Cayman) Limited

c/o Global Indemnity Group, Inc.

Three Bala Plaza East

Suite 300

Bala Cynwyd, PA 19004

Re:         Amended and Restated Management Agreement

Dear Ladies and Gentlemen:

We refer to the Management Agreement, dated September 5, 2003, by and among
United America Indemnity, Ltd., formerly Vigilant International, Ltd., an
exempted company formed with limited liability under the laws of the Cayman
Island (“UAIL”), Fox Paine & Company, LLC, a Delaware limited liability company
(“Fox Paine”) and Wind River Holding, L.P., formerly The AMC Group, L.P. a
Pennsylvania limited partnership (“Wind River”), whereby the UAIL contracted for
certain services from each of Fox Paine and Wind River (the “Original
Agreement”), (ii) Amendment No. 1 to the Management Agreement, dated May 25,
2006, whereby UAIL and Wind River terminated Wind River’s services as of May 25,
2006, WindRiver ceased being a party to the Management Agreement and UAIL and
Fox Paine modified the terms of the Annual Service Fee payable to Fox Paine for
certain services provided by Fox Paine to UAIL (the “First Amendment”),
(iii) Assignment and Assumption and amendment of the Management Agreement, dated
March 16, 2011, whereby UAIL transferred and assigned the Management Agreement,
as amended by the First Amendment, and the Indemnification Letter and all of its
rights and obligations thereunder to Global Indemnity (Cayman) Limited (the
“Company”), and the Company accepted and consented to such assignment and agreed
to perform the obligations of the Company under the Management Agreement, as
amended by the First Amendment, and the Indemnification Letter, Fox Paine
consented to such assignment and transfer and the Company and Fox Paine modified
the terms of certain services provided by Fox Paine to the Company and its
affiliates and the fees payable therefor and the basis upon which advisory
services would be provided by Fox Paine in the event of a change of control of
Global Indemnity plc (“Global Indemnity”) and the fees payable therefor (the
“Second Amendment”), (iv) Amendment No. 3 to Management Agreement, dated
April 10, 2011, whereby the Company and Fox Paine changed “the Company” to
“Global Indemnity plc” in a specified sentence (the “Third Amendment,” and
together with the Original Agreement, the First Amendment and the Second
Amendment, the “Management Agreement”). For the avoidance of doubt, all
references in this Amended and Restated Management Agreement to an entity
include the successor(s) to such entity.



--------------------------------------------------------------------------------

Global Indemnity (Cayman) Limited

October 31, 2013

Page 2

 

We refer to the Amended and Restated Investment Agreement, dated as of
September 5, 2003 (the “Investment Agreement”), by and among U.N. Holdings
(Cayman), Ltd., an exempted company formed with limited liability under the laws
of the Cayman Islands, UAIL, U.N. Holdings II, Inc., a Delaware corporation,
U.N. Holdings LLC, a Delaware limited liability company, U.N. Holdings Inc., a
Delaware corporation, Wind River Investment Corporation, a Delaware corporation
(“Wind River”), and those Trusts listed on Schedule A thereto. As a result of
transactions contemplated by the Investment Agreement, Fox Paine Capital Fund II
International, L.P., a Cayman Islands exempted limited partnership (collectively
with its affiliates, the “Funds”), acquired an indirect beneficial ownership of
a majority of Common Shares (as defined in the Investment Agreement) and
Preferred Shares (as defined in the Investment Agreement) of Global Indemnity
(collectively, the “Shares”).

The current parties to the Management Agreement, the Company and Fox Paine,
hereby amend and restate in its entirety the Management Agreement to reflect the
intents and purposes of the Original Agreement as amended by the First
Amendment, as assigned, assumed and further amended by the Second Amendment and
as further amended by the Third Amendment, together with certain additional
modifications as of this date reflected herein (the “Amended and Restated
Management Agreement”). This Amended and Restated Management Agreement reflects
the entire agreement of the parties and replaces and supersedes the Original
Agreement, the First Amendment, the Second Amendment and the Third Amendment.

In connection with the ongoing operations of the Company and its affiliates,
since the Original Agreement the Company has paid Fox Paine an annual fee equal
to $1,500,000, as compensation for Fox Paine’s ongoing provision of certain
financial and strategic consulting, advisory and other services to the Company
and its affiliates (collectively, the “Services”). Beginning on September 5,
2013, the annual service fee increased to $1,900,409.00 to reflect the aggregate
increase in the Consumer Price Index as published by the U.S. Department of
Labor Bureau of Labor Statistics (the “CPI-U”) from August 31, 2003 to
August 31, 2013, and will be further increased each year beginning September 5,
2014 by an amount to reflect the percentage change in the CPI-U from the
beginning of the twelve month period to the end of the twelve month period ended
August 31 (the annual service fee as so increased annually, the “Annual Service
Fee”). In addition, beginning on September 5, 2014, the Annual Service Fee will
be subject to an adjustment amount (the “Adjustment Amount”) equal to: (i) on
each September 5 (the “Annual Accrual Date”), the percentage rate of return the
Company earned on its investment



--------------------------------------------------------------------------------

Global Indemnity (Cayman) Limited

October 31, 2013

Page 3

 

portfolio over the same twelve month period multiplied by the aggregate Annual
Service Fees and Adjustment Amounts accumulated and unpaid through such date and
(ii) if a Triggering Event occurs on any date other than an Annual Accrual Date,
the percentage rate of return the Company earned on its investment portfolio
over the period since the last Annual Accrual Date to have occurred before the
Triggering Event through the date of the Triggering Event multiplied by the
aggregate Annual Service Fees and Adjustment Amounts accumulated and unpaid
through such date. For the avoidance of doubt, an example of how the Annual
Service Fee will be adjusted annually is as follows: if the CPI increases 2%
from August 31, 2013 to August 31, 2014, then the Annual Service Fee for
September 5, 2014 will be increased by 2% from $1,900,409.00 to $1,938,417.18.
If the CPI again increases by 2% from September 1, 2014 to September 1, 2015 and
the Company earns 3% on its investment portfolio over the same period, then the
Annual Service Fee for September 5, 2015 will be increased from $1,938,417.18 to
$1,977,185.52, and the Adjustment Amount for September 5, 2015 will be
$58,152.52 which is 3% of the Annual Service Fee of $1,938,417 accrued on
September 5, 2014.

Since the Original Agreement, the Annual Service Fee with respect to each twelve
month period beginning on September 5 of each year has been billed to the
Company by Fox Paine and paid on or before November 1 of such year (each, a
“Payment Date”). Beginning September 5, 2014, the Annual Service Fee and
Adjustment Amount will accrue annually on September 5 of each year and
accumulate over time, but will not be billed and payable on or before November 1
of such year. Instead, the accumulated Annual Service Fees and Adjustment
Amounts will be billed in one lump sum and payable in full upon the first to
occur of: (I) the closing of a Change of Control and (II) September 5, 2018 (the
earlier of such events to occur, the “Triggering Event”); provided that if the
event described in clause II occurs first, then each Annual Service Fee payable
following the occurrence of such event shall be billed to the Company by Fox
Paine and paid on or before the Payment Date. The Company shall provide
quarterly statements of account to Fox Paine indicating as of the last day of
each such calendar quarter, the Aggregate Annual Service Fees and Adjustment
Amounts accrued and unpaid as of such date as well as the amount of any
outstanding unpaid expense reimbursements invoiced by Fox Paine as of such date.

The parties hereto acknowledge that the Services contemplated hereby, and the
Annual Service Fee payable therefor, shall not include investment banking or
other similar services that may be provided to the Company and its affiliates
from time to time by Fox Paine and its affiliates, or any transaction fees that
may be payable in connection with any such services. Subject to the following
sentence, the Annual Service Fees and Adjustment Amounts shall continue as
obligations of the Company and be payable in accordance with the terms hereof
until the earlier of (1) such time as Fox Paine, its affiliates or the Funds
(collectively, the “Fox Paine



--------------------------------------------------------------------------------

Global Indemnity (Cayman) Limited

October 31, 2013

Page 4

 

Entities”) no longer hold a direct or indirect equity investment in Global
Indemnity or any successor thereto and (2) such time as Fox Paine and the
Company agree in writing to modify or terminate the arrangements contemplated
hereby. In addition, upon the consummation of a Change of Control (as defined
herein), the Company will immediately pay Fox Paine a lump sum payment in an
amount to be agreed between the Company and Fox Paine (the “Termination Fee”),
and upon receipt of the Termination Fee, the Transaction Fee (as defined herein)
and all other amounts payable or reimbursable pursuant to this Amended and
Restated Management Agreement, the Company and Fox Paine agree that Fox Paine’s
obligation to provide the Services and the Advisory Services and the Company’s
obligation to pay the Annual Service Fee, Adjustment Amount and any other
amounts payable pursuant to this Amended and Restated Management Agreement shall
thereupon immediately terminate; provided, however, that, notwithstanding
anything to the contrary herein or otherwise, in the event that Fox Paine and
the Company fail to agree on the amount of the Termination Fee and the
Transaction Fee, the Company’s obligation to pay the Annual Service Fee and
Adjustment Amount shall not terminate and Fox Paine’s right to perform all
consulting, financing, investment banking and similar services for the Company
and its affiliates shall continue regardless of whether any Fox Paine Entities
continue to hold a direct or indirect equity investment in Global Indemnity or
any successor thereto without prejudice to Fox Paine’s entitlement to the
Termination Fee and the Transaction Fee.

As used herein, the term “Change of Control” shall mean, whether effected
directly or indirectly or in one or a series of transactions: (i) the sale or
exchange of all or substantially all the assets of Global Indemnity and its
subsidiaries, taken as a whole, or (ii) the sale or exchange of (A) at least the
majority of the outstanding shares of the capital stock of Global Indemnity and
representing at least a majority of the voting power of Global Indemnity or
(B) all outstanding shares of capital stock of Global Indemnity that are not
held directly or indirectly by a Fox Paine Entity, (exclusive, in the case of
each of clauses (A) and (B), of any shares of capital stock of Global Indemnity
owned by officers or employees of Global Indemnity or any of its Subsidiaries
that a buyer requires be retained), including, in the case of each of clauses
(i) and (ii), without limitation, by means of a merger, amalgamation, scheme of
arrangement, consolidation or other business combination, a tender or exchange
offer, a leveraged buy-out, reinsurance transaction, lease or license, the
formation of a partnership, joint or collaborative venture or similar
arrangement; provided, however, that a sale or exchange of only capital stock
owned directly or indirectly by Fox Paine Entities shall not constitute a Change
of Control. For purposes of interpreting the definition of “Change of Control,”
the phrase “series of transactions” shall mean and refer to a plan of
disposition adopted and approved by the Board of Directors of Global Indemnity
or the applicable company.



--------------------------------------------------------------------------------

Global Indemnity (Cayman) Limited

October 31, 2013

Page 5

 

For the avoidance of doubt, nothing herein impairs (or is intended to impair)
the obligation of the Company and Global Indemnity to engage Fox Paine to
perform all consulting, financing, investment banking and similar services for
the Company and its affiliates (including, for the avoidance of doubt, Global
Indemnity) in connection with any transaction that does not constitute a “Change
of Control” and to pay to Fox Paine a mutually agreed advisory or
arrangement/finders fee in connection with the provision of such services.

In addition, the Company also confirms the arrangements under which Fox Paine
agrees to provide to the Company and its affiliates financial advice and
assistance in the event of a possible Change of Control transaction, including,
as appropriate, advice and assistance with respect to arranging the transaction
or acting as a finder, defining objectives, performing valuation analyses and
structuring, planning and negotiating any such transaction (the “Advisory
Services”). The Company understands that Fox Paine would not be providing (nor
would the Company and its affiliates be relying on it for) tax, regulatory,
legal or accounting advice in connection with a Change of Control and that Fox
Paine is not rendering any formal opinions to the Company with respect to the
Advisory Services. If a Change of Control is consummated, the Company agrees to
pay Fox Paine, upon the consummation of the Change of Control, an amount in cash
to be agreed between the Company and Fox Paine (the “Transaction Fee”).

In addition, in connection with the ongoing operations of the Company and its
affiliates, since the Original Agreement the Company has reimbursed Fox Paine
for its expense related to the provision of Services and Advisory Services.
Accordingly, the Company agrees, as and when such are invoiced to the Company by
Fox Paine, to promptly reimburse the Fox Paine Entities for all direct and
indirect expenses paid or incurred in connection with the Services and/or
Advisory Services, including, for the avoidance of doubt, in connection with
efforts to arrange or consummate a Change of Control as well as for reasonable,
estimated foreseeable post-closing expenses, which shall be invoiced (including
a description of the basis thereof) to the Company prior to the consummation of
the Change of Control.

Fox Paine may assign its rights and delegate its obligations hereunder, in whole
or in part, to any of its present or future affiliates, and shall provide
written notice to the Company of any such assignment.

Fox Paine and the Company continue to agree that the indemnification letter,
dated as of September 5, 2003, (the “Indemnification Letter”) shall continue to
survive this Amendment and Restatement of the Management Agreement and survive
any termination, expiration or assignment of this Amended and Restated
Management Agreement. The Indemnification Letter applies to Services and
Advisory Services.



--------------------------------------------------------------------------------

Global Indemnity (Cayman) Limited

October 31, 2013

Page 6

 

Except as may be required by applicable law or regulation or in connection with
any proceeding, inquiry or request by or before, or a filing with or submission
to, a court, governmental or judicial authority, regulatory or administrative
body or securities exchange, none of the Company, Global Indemnity or any of
their respective subsidiaries will disclose to any third party, or publicly
refer to, any written or oral advice provided by Fox Paine pursuant to this
Amended and Restated Management Agreement, without the prior written consent of
Fox Paine. The Advisory Services provided by Fox Paine hereunder are intended
solely for the benefit and use of the senior management and the Board of
Directors of each of the Company, Global Indemnity and their respective
subsidiaries, are not on behalf of, and are not intended to confer rights or
remedies upon, any shareholder of Global Indemnity, any employee or creditor of
the Company, Global Indemnity or any of their respective subsidiaries or any
other person, and may not be used or relied upon for any other purpose.

All amounts payable to Fox Paine hereunder shall be paid free and clear of all
deductions or withholdings unless the deduction or withholding is required by
applicable law, in which event the Company shall pay such additional amounts as
shall be necessary to ensure that the net amount received by Fox Paine will
equal the full amount that would otherwise have been received by Fox Paine had
no such deduction or withholding been made. Payments made by the Company
pursuant to this Amended and Restated Management Agreement shall be made by wire
transfer of immediately available funds to such account as Fox Paine shall
designate to Global Indemnity Cayman in writing from time to time.

Concurrently herewith, each of Global Indemnity Group, Inc. (“GIGI”), Wind River
Reinsurance Company, Ltd., and UAIL is executing a separate reaffirmation
agreement in the form attached hereto as Exhibit A in respect of the Guaranty,
dated March 15, 2011, from such entity in favor of Fox Paine with respect to the
Amended and Restated Management Agreement and the Indemnification Letter.

This Amended and Restated Management Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
without regard to choice of law or conflicts of law principles. Any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Amended and Restated Management
Agreement or the transactions contemplated hereby may be brought in any federal
court located in the State of New York or any New York state court, and each of
the parties hereto hereby (1) consents and submits itself and its property to
the exclusive jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding, (2) consents to and
submits itself and its property to the personal jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such suit, action or
proceeding,



--------------------------------------------------------------------------------

Global Indemnity (Cayman) Limited

October 31, 2013

Page 7

 

and (3) irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. We and you (on your behalf and, to the extent permitted by applicable
law, on behalf of your stockholders and creditors) waive all right to trial by
jury in any action, proceeding or counterclaim (whether based upon contract,
tort or otherwise) related to or arising out of or in connection with this
letter agreement or our engagement.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

Global Indemnity (Cayman) Limited

October 29, 2013

Page 8

 

Please confirm that the foregoing is in accordance with your understanding and
agreement with Fox Paine by signing a copy of this Amended and Restated
Management Agreement in the space provided below.

 

Very truly yours, FOX PAINE & COMPANY, LLC By:   LOGO [g607184g99d60.jpg] Name:
  Title:  

 

ACCEPTED AND AGREED AS OF

THE DATE FIRST ABOVE WRITTEN:

 

GLOBAL INDEMNITY (CAYMAN) LIMITED By:  

/s/ Cynthia Y. Valko

  Name: Cynthia Y. Valko   Title: Director

[Management Agreement]